DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 23, and 26 recite “…whose axes are inclined relative to the horizontal direction of a non-zero acute angle…whose axes is inclined relative to the vertical direction of said non-zero acute angle…” As written, the axes are inclined relative to a horizontal and vertical direction, however it is unclear how there is a horizontal or vertical direction of a non-zero acute angle. For further examination purposes, it will be interpreted that the axes are inclined at a non-zero acute angle relative to a horizontal or vertical direction.
Claim 17 recites “…a plane transverse to the trolley in the same orientation relative to the horizontal direction and the vertical direction respectively.” It is unclear how there is a plane transverse to the trolley in the same orientation relative to the horizontal and vertical directions. 
Claims 16, 23, and 26 recite the limitation "the horizontal direction" and “the vertical direction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recite the limitation "the distance” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “the distance from the axis of the upper roller on the plane of the beams is adjustable.” While it is appreciated that the axis of the upper roller is one point, the other point of “the distance” is unclear. 
Claims 18-22, 24-25, and 27 are thus rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 19-22, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 6,792,809 B1).
	Regarding claim 16, Moore teaches a trolley (Title; Abstract) (examiner notes “for handling a rectifier for an axial turbine engine” reads on function language, while Moore does not explicitly disclose the apparatus is used for handling a rectifier for an axial turbine engine, the trolley meets structural limitations below and therefore is capable of handling a rectifier), the trolley (30) comprising:
A structure (46) for supporting the turbine disc, the structure having an arrangement of beams (50, 48) on which are positioned rollers (74, 76) for supporting the turbine disc (Fig 3, 5; Col 2, Ln 50-55; Col 3, Ln 35-38), wherein the rollers (74, 76) comprise:
At least two lower rollers (74) whose axes are inclined relative to the horizontal direction of a non-zero acute angle and one upper roller (76) whose axis is inclined relative to the vertical direction of said non-zero acute angle (Fig 3); and
At least one stop (78) facing the upper roller (76) (Fig 3), the stop (78) being retractable for allowing the turbine disc to be positioned on or extracted from the structure (Fig 3; Col 4, Ln 32-35).
Regarding claim 17, Moore teaches the respective non-zero acute angles defining the inclination of the lower rollers (74) and of the upper roller (76) are measured in a plane transverse to the trolley (30) in the same orientation relative to the horizontal direction and the vertical direction respectively (Fig 3).
Regarding claim 19, Moore teaches the structure (46) is configured for adjustment of the non-zero acute angle between 5º and 30º (Col 3, Ln 37-39; Col 4, Ln 32-35). 
Regarding claim 20, Moore teaches a lever mounted on the structure (Examiner will interpret the bar structure around reference numeral 82 to be the lever); wherein the stop (78) is retractable by a pivoting motion, induced by the lever (Col 4, Ln 32-36).
Regarding claim 21, Moore teaches the stop (78) is arranged at a height on the structure (46) and the lever is mounted on the structure (46) at a height that is less than the height of the stop (78) (Fig 5).
Regarding claim 22, Moore teaches a frame (40) surrounding the structure (46), the frame (40) having openable elements, the openable elements being openable for the positioning or the extraction of the turbine disc on/from the trolley (30) (Fig 3; Col 2, Ln 59-67).
Regarding claim 26, Moore teaches a trolley (Title; Abstract) (examiner notes “for handling a rectifier for an axial turbine engine” reads on function language, while Moore does not explicitly disclose the apparatus is used for handling a rectifier for an axial turbine engine, the trolley meets structural limitations below and therefore is capable of handling a rectifier), the trolley comprising:
A structure (46) for supporting the turbine disc, the structure having an arrangement of beams (50) on which are positioned rollers (76, 78) for supporting the turbine disc (Fig 3, 5; Col 2, Ln 50-55; Col 3, Ln 35-38), wherein the rollers (76, 78) comprise:
At least two lower rollers (74) whose axes are inclined relative to the horizontal direction of a non-zero acute angle and one upper roller (78) whose axis is inclined relative to the vertical direction of said non-zero acute angle (Fig 3);
Wherein the arrangement of beams forms the shape of the letter Y inverted, with an upper beam carrying the upper roller (78) and two lower beams carrying the lower rollers (76), the upper beam defining an axis of symmetry of the structure (see annotated Fig 5 below).

    PNG
    media_image1.png
    185
    255
    media_image1.png
    Greyscale

Regarding claim 27, Moore teaches the upper beam and the lower beams are coplanar and arranged in a plane which is inclined of said non-zero acute angle relative to the vertical direction (see annotated Fig 5 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moore.
Regarding claim 18, Moore teaches limitations of claim 16 as discussed above but does not explicitly teach the non-zero acute angle is comprised between 5º and 30º. 
However Moore teaches the structure (46) is configured for adjustment of the non-zero acute angle (Col 3, Ln 37-39; Col 4, Ln 32-35).
Applicant has not disclosed that the angle being between 5º and 30º solves any stated problem or is for any particular purposes. Moreover, it appears that the invention would perform equally well with the angle being outside of this range. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the roller of Moore at   5º and 30º because the angle of the rollers do not appear to provide any unexpected results. 
Regarding claim 28, Moore teaches the distance from the axis of the upper roller (78) on the plane of the beams is adjustable (Fig 3; Col 2, Ln 51-55; Col 4, Ln 32-35) and further limitations of claim 27 as discussed above but does not explicitly disclose the axis of the upper roller is parallel to the plane.
However Moore teaches the axis of the upper roller is adjustable (Col 4, Ln 32-35). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the trolley of Moore such that the axis of the upper roller is parallel to the plane of the beams to provide vertical support of the turbine disc.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bousquet et al. (US 8,917,090 B2) hereinafter Bousquet.
Regarding claim 23, Moore teaches a trolley (Title; Abstract) (examiner notes “for handling a rectifier for an axial turbine engine” reads on function language, while Moore does not explicitly disclose the apparatus is used for handling a rectifier for an axial turbine engine, the trolley meets structural limitations below and therefore is capable of handling a rectifier), the trolley comprising:
A structure (46) for supporting the turbine disc, the structure having an arrangement of beams (50, 48) on which are positioned rollers (74, 76) for supporting the turbine disc (Fig 3, 5; Col 2, Ln 50-55; Col 3, Ln 35-38), wherein the rollers (74, 76) comprise:
At least two lower rollers (74) whose axes are inclined relative to the horizontal direction of a non-zero acute angle and one upper roller (76) whose axis is inclined relative to the vertical direction of said non-zero acute angle (Fig 3);
Moore does not explicitly disclose the lower rollers each include an external groove. 
Bousquet teaches a device for a drum of a rotor (Abstract) and further teaches the rollers (35) that make contact with the drum have an external groove (36) (Fig 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the trolley of Moore such that the lower rollers each include an external groove as taught by Bousquet in order to more securely support the turbine component.
Regarding claim 24, Moore teaches limitations of claim 23 as discussed above but does not explicitly disclose the lower rollers have an external groove.
Bousquet teaches for each roller (35), the external groove (36) delimits a first axial portion and a second axial portion, the first axial portion having a diameter and a second axial portion having a diameter, the diameter of the first axial portion being different from the diameter of the second axial portion (see annotated Fig 4 below).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the trolley of Moore such that the rollers comprise an external groove with a first axial portion and a second axial portion with differing diameters as taught by Bousquet in order to more securely support the turbine component. 

    PNG
    media_image2.png
    446
    446
    media_image2.png
    Greyscale

Regarding claim 25, Moore teaches limitations of claim 23 as discussed above but does not explicitly disclose the lower rollers have an external groove.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the trolley of Moore such that the rollers comprise an external groove and the groove comprises two sides having a conical shape, the two sides having two distinct inclination angles relative to the axis of the lower roller as taught by Bousquet in order to snugly contact the turbine component to more securely support the turbine component.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726     

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726